Case 5:19-cv-01546-JGB-SHK Document 249 Filed 11/02/20 Page 1 of 2 Page ID #:4773
     Case 5:19-cv-01546-JGB-SHK Document 249 Filed 11/02/20 Page 2 of 2 Page ID #:4774
SECTION II - UPDATED INFORMATION
     I need to update the email address associated with my records. My new primary email address is:

      Note: if you need to update the secondary email address(es) associated with your account, you must log in and makes those changes
      yourself.
     I need to update other business or contact information. Please replace my current contact information with the following
 ✔
     new information:
      Attorney's name changed to: n/a
      Name of new firm or government agency: NATIONAL IMMIGRATION LAW CENTER
      New address: PO Box 40476, Austin, TX 78704
      New telephone number: 213-493-6503                                 New fax number: 213-493-6503
      New email address (for non-e-filers):            graybill@nilc.org

SECTION III - APPLICATION TO CLOSED CASES
If you are registered to use the Court's e-filing system, you will have the opportunity to change your contact information
in cases that are no longer pending when you update your information in PACER. If you are not registered, using this
form to update your information will affect pending and future cases only, unless you check one of the boxes below:
           Update my information in all cases (including closed cases) in which I am listed as counsel of record.
           Update my information in only the following cases (include case name and number; attach additional pages if necessary):




SECTION IV - REGISTERING TO USE THE COURT'S E-FILING SYSTEM
If you have not yet registered to use the Court's e-filing system, you may do so at www.pacer.gov. Click "Manage My
Account" in the upper right corner of the screen, log in using your individual upgraded PACER account, and select the
"Maintenance" tab. Select "Attorney Admissions/E-File Registration," choose "U.S. District Courts" and the Central
District of California from the dropdown menus, click on the "E-File Registration Only" button, and follow the
instructions. Your request will be submitted to the Central District. If approved, you will be notified that your e-filing
privileges have been activated.

SECTION V - SIGNATURE
Pursuant to Rule 83-2.4 of the Local Rules for the Central District of California, I hereby notify the Clerk of Court and all
parties to this action, if any action is named above, that my business or contact information has changed as indicated
herein.

      Date: 11/02/2020                                    Signature: /s/ Lisa S. Graybill




G-06 (02/20)                    NOTICE OF CHANGE OF ATTORNEY BUSINESS OR CONTACT INFORMATION                                  Page 2 of 2
